Case 9:19-bk-11573-MB        Doc 194 Filed 09/18/19 Entered 09/18/19 13:17:34            Desc
                              Main Document     Page 1 of 6


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Brian M. Metcalf (S.B. # 205809)
      Darren L. Patrick (S.B. # 310727)
  3   400 South Hope Street, 18th Floor
      Los Angeles, CA 90071-2899
  4   Telephone: (213) 430-6000
      Facsimile: (213) 430-6407
  5   E-mail: ejones@omm.com
      E-mail: bmetcalf@omm.com
  6   E-mail: dpatrick@omm.com

  7   Gary Svirsky (N.Y. SBN: 2899417)
      Samantha M. Indelicato (N.Y. SBN: 5598263)
  8   (pro hac vice applications pending)
      Seven Times Square
  9   New York, NY 10036
      Telephone: (212) 326-2000
 10   Facsimile: (212) 326-2061
      E-mail: gsvirsky@omm.com
 11   E-mail: sindelicato@omm.com

 12   GIBSON, DUNN & CRUTCHER LLP
      Olivia Adendorff (TX SBN: 24069994)
 13   2100 McKinney Avenue, Suite 1100
      Dallas, TX 75201-6912
 14   Telephone: 214.698.3100
      Facsimile: 214.571.2900
 15   E-mail: oadendorff@gibsondunn.com

 16   Attorneys for UBS AG, London Branch

 17
                               UNITED STATES BANKRUPTCY COURT
 18
                   CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION
 19

 20   In re:                                         CASE NO. 9:19-bk-11573-MB
 21   HVI CAT CANYON, INC.,                          Chapter 11
 22            Debtor.                               NOTICE OF MOTION AND MOTION OF
                                                     UBS AG, LONDON BRANCH TO
 23                                                  WITHDRAW OLIVIA ADENDORFF AS
                                                     COUNSEL
 24

 25   TO ALL PARTIES AND COUNSEL OF RECORD:

 26            PLEASE TAKE NOTICE that, pursuant to Central District of California L.B.R. 2091-1(a)

 27   and 9013-1(p), Olivia Adendorff, one of the attorneys who appeared for interested party UBS

 28   AG, London Branch while the above-referenced action was venued in the Northern District of


                              NOTICE OF MOTION AND MOTION TO WITHDRAW
Case 9:19-bk-11573-MB        Doc 194 Filed 09/18/19 Entered 09/18/19 13:17:34                 Desc
                              Main Document     Page 2 of 6


  1
      Texas, shall no longer be appearing as counsel of record now that venue has been transferred to
  2
      this Court. UBS hereby moves to withdraw Ms. Adendorff as counsel of record. UBS continues
  3
      to be represented by the undersigned law firm of O’Melveny & Myers LLP in the above-
  4
      referenced action through attorneys Evan M. Jones, Brian M. Metcalf, and Darren L. Patrick, who
  5
      have appeared in this matter, are registered as Electronic Filing Users on the CM/ECF system,
  6
      and request that all future correspondence and papers in this action continue to be directed to
  7
      them.
  8

  9    Dated: September 18, 2019                        Respectfully submitted,

 10                                                     O’MELVENY & MYERS LLP

 11
                                                        /s/ Darren L. Patrick
 12
                                                        Darren L. Patrick
 13                                                     400 South Hope Street, 18th Floor
                                                        Los Angeles, CA 90071-2899
 14                                                     Telephone: (213) 430-6000
                                                        Facsimile: (213) 430-6407
 15                                                     E-mail: dpatrick@omm.com

 16                                                     Gary Svirsky
                                                        Samantha M. Indelicato
 17                                                     (pro hac vice applications pending)
                                                        Seven Times Square
 18                                                     New York, NY 10036
                                                        Telephone: (212) 326-2000
 19                                                     Facsimile: (212) 326-2061
                                                        E-mail: gsvirsky@omm.com
 20                                                     E-mail: sindelicato@omm.com

 21
                                                        - and -
 22
                                                        GIBSON, DUNN & CRUTCHER LLP
 23                                                     Olivia Adendorff
                                                        2100 McKinney Avenue, Suite 1100
 24                                                     Dallas, TX 75201
                                                        Telephone: (214) 698-3100
 25                                                     Facsimile: (214) 571-2900
                                                        E-mail: oadendorff@gibsondunn.com
 26
                                                        Attorneys for UBS AG, London Branch
 27

 28
                                                      -2-
                               NOTICE OF MOTION AND MOTION TO WITHDRAW
Case 9:19-bk-11573-MB        Doc 194 Filed 09/18/19 Entered 09/18/19 13:17:34                Desc
                              Main Document     Page 3 of 6


  1
                                 PROOF OF SERVICE OF DOCUMENT
  2

  3   I am over the age of eighteen and not a party to this bankruptcy case or adversary proceeding.
      My business address is 400 South Hope Street, Los Angeles, California 90071-2899.
  4
      A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND
  5   MOTION OF UBS AG, LONDON BRANCH TO WITHDRAW OLIVIA ADENDORFF AS
      COUNSEL will be served or was served (a) on the judge in chambers in the form and manner
  6   required by LBR 5005-2(d); and (b) in the manner indicated below:

  7   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
      Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
  8   document will be served by the court via NEF and hyperlink to the document. On 9/18/2019, I
      checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
  9   that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
      the email address(es) indicated below:
 10
         •   Brian D Fittipaldi brian.fittipaldi@usdoj.gov
 11      •   Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
 12      •   Brian L Holman b.holman@mpglaw.com
         •   Jeannie Kim jkim@buchalter.com, docket@buchalter.com
 13
         •   Ross Spence ross@snowspencelaw.com,
 14          janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau
             @snowspencelaw.com
 15

 16   II. SERVED BY U.S. MAIL: On 9/18/2019, I served the following person(s) and/or entity(ies)
      at the last known address(es) in this bankruptcy case or adversary proceeding by placing a true
 17   and correct copy thereof in a sealed envelope in the United States Mail, first class, postage
      prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to
 18   the judge will be completed no later than 24 hours after the document is filed.
 19          Olivia Arden Adendorff
             Gibson, Dunn & Crutcher, LLP
 20          2100 McKinney Avenue, Suite1100
             Dallas, TX 75201
 21
             Buganko
 22          930 Truxtun Avenue, Suite 102
             Bakersfield, CA 93301
 23
             Carolyn V Carollo
 24          Snow Spence Green LLP
             2929 Allen Parkway, Suite 2800
 25          Houston, TX 77019
 26          Allan B. Diamond
             Diamond McCarthy, LLP
 27          909 Fannin, Ste. 3700
             Houston, TX 77010
 28          Robert J. Feinstein
                                                     -3-
                              NOTICE OF MOTION AND MOTION TO WITHDRAW
Case 9:19-bk-11573-MB     Doc 194 Filed 09/18/19 Entered 09/18/19 13:17:34   Desc
                           Main Document     Page 4 of 6


  1        Pachulski Stang Ziehl & Jones LLP
           780 Third Ave., 34th Floor
  2        New York, NY 10017

  3        Sid J. Garabato
           Epiq Corporate Restructuring, LLC
  4        777 Third Avenue
           12th Floor
  5        New York, NY 10017

  6        Sheryl P Giugliano
           Diamond McCarthy LLP
  7        295 Madison Avenue
           27th Floor
  8        New York, NY 10017

  9        Steven William Golden
           Pachulski Stang Ziehl & Jones LLP
 10        780 Third Avenue, 34th Floor
           New York, NY 10017
 11
           Ira S. Greene
 12        Squadron, Ellenoff, Plesent, et al
           551 Fifth Ave.
 13        New York, NY 10176

 14        Ira S. Greene
           Locke Lord LLP
 15        200 Vesey Street, 20th Floor
           New York, NY 10281
 16
           Elizabeth Mary Guffy
 17        2800 JP Morgan Chase Tower
           600 Travis
 18        Houston, TX 77002

 19        Brian L. Holman
           Musick, Peeler & Garrett LLP
 20        624 S. Grand Avenue, Suite 2000
           Los Angeles, CA 90017
 21
           Alan H. Katz
 22        Locke Lord LLP
           200 Vesey Street, 20th Floor
 23        New York, NY 10281

 24        Jarrod Barclay Martin
           McDowell Hetherington LLP.
 25        1001 Fannin, Suite 2700
           Houston, TX 77002
 26
           Kevin D. McCullough
 27        Rochelle McCullough L.L.P.
           325 N. St. Paul St., Ste. 4500
 28        Dallas, TX 75201
           Michael L. Moskowitz
                                                -4-
                            NOTICE OF MOTION AND MOTION TO WITHDRAW
Case 9:19-bk-11573-MB     Doc 194 Filed 09/18/19 Entered 09/18/19 13:17:34   Desc
                           Main Document     Page 5 of 6


  1        Weltman & Moskowitz, LLP
           270 Madison Avenue, Suite 1400
  2        New York, NY 10016-0601

  3        Jeffrey N. Pomerantz
           Pachulski Stang Ziehl & Jones LLP
  4        10100 Santa Monica Blvd., 13th Floor
           Los Angeles, CA 90067
  5
           Mitchell Elliott Rishe
  6        California Department of Justice
           Office of the Attorney General
  7        300 S. Spring Street, Suite 1702
           Los Angeles, CA 90013
  8
           Vadim J. Rubinstein
  9        Loeb & Loeb LLP
           345 Park Avenue
 10        New York, NY 10154-0037

 11        William R. Spence
           Snow Spence Green LLP
 12        2929 Allen Pkwy., Suite 2800
           Houston, TX 77019-2125
 13
           Ruth Stoner Muzzin
 14        Friedman & Springer Water LLP
           350 Sansome Street
 15        Suite 210
           San Francisco, CA 94104
 16
           Shannon Smith Thomas
 17        Rochelle McCullough, LLP
           325 N. Saint Paul St., Ste. 4500
 18        Dallas, TX 75201

 19        Patricia Tomasco
           Quinn Emanuel Urquhart & Sullivan
 20        711 Louisiana St.
           Suite 500
 21        Houston, TX 77002

 22        Eric M. Van Horn
           Spencer Fane LLP
 23        2200 Ross Avenue
           Suite 4800 West
 24        Dallas, TX 75201

 25        Michael D. Warner
           Cole Schotz P.C.
 26        1700 City Center Tower II
           301 Commerce St.
 27        Fort Worth, TX 76102

 28
           Weltman & Moskowitz, LLP
                                                  -5-
                            NOTICE OF MOTION AND MOTION TO WITHDRAW
Case 9:19-bk-11573-MB        Doc 194 Filed 09/18/19 Entered 09/18/19 13:17:34                Desc
                              Main Document     Page 6 of 6


  1          270 Madison Ave., Ste. 1400
             New York, NY 10016-0601
  2

  3   DEBTOR:

  4   HVI Cat Canyon, Inc.
      c/o Capitol Corporate Services, Inc.
  5   36 S. 18th Avenue Suite D
      Brighton, CO 80601
  6

  7
      III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
  8   TRANSMISSION OR EMAIL (indicate method for each person or entity served):
      Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 9/18/2019 I served the following
  9   person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
      consented in writing to such service method), by facsimile transmission and/or email as
 10
      follows. Listing the judge here constitutes a declaration that personal delivery on the judge
 11   will be completed no later than 24 hours after the document is filed.

 12   JUDGE:

 13   Hon. Martin R. Barash
      United States Bankruptcy Court
 14   Central District of California
      21041 Burbank Boulevard, Suite 342 / Courtroom 303
 15   Woodland Hills, CA 91367

 16   I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
 17
      Executed this 18th day of September, 2019, at Los Angeles, California.
 18

 19

 20                                                                /s/ Jan Wallis
                                                                   Jan Wallis
 21

 22

 23

 24

 25

 26

 27

 28
                                                      -6-
                               NOTICE OF MOTION AND MOTION TO WITHDRAW
